575 So. 2d 810 (1991)
Frank BASS, Appellant,
v.
The FLORIDA DEPARTMENT OF CORRECTIONS, Appellee.
No. 90-2204.
District Court of Appeal of Florida, First District.
March 13, 1991.
Frank Bass, pro se, appellant.
Robert A. Butterworth, Atty. Gen., Ann Cocheu, Asst. Atty. Gen., Tallahassee, for appellee.
SMITH, Judge.
Appellant appeals an order of the Director of the Division of Administrative Hearings dismissing his petition challenging certain administrative rules without assigning a hearing officer. See § 120.56(2), Fla. Stat. (1989). We find that the order appealed is unclear as to the grounds for the director's dismissal of the petition, and that meaningful appellate review is thereby precluded. Accordingly, we reverse the order appealed, and remand either for entry of an order stating with specificity grounds warranting dismissal of appellant's petition, or for further proceedings on the petition pursuant to section 120.56(2). See, Ramadanovic v. Department of Corrections, Case No. 90-2257, ___ So.2d ___ (Fla. 1st DCA, Feb. 22, 1991).
REVERSED and REMANDED with directions.
BOOTH and WIGGINTON, JJ., concur.